                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-02639-PAB-NYW

JOHN PAULSON, Individually and on Behalf of all Other Similarly Situated,

      Plaintiff,

v.

TWO RIVERS WATER AND FARMING COMPANY,
JOHN R. MCKOWEN,
WAYNE HARDING, and
TIMOTHY BEALL,

      Defendants.


                                   MINUTE ORDER

Entered by Chief Judge Philip A. Brimmer

        This matter comes before the Court on defendant Timothy Beall’s Unopposed
Motion to Set Aside Clerk’s Default [Docket No. 94] and Defendant Timothy Beall’s
Motion to Dismiss [Docket No. 96], filed on May 22, 2020 and May 29, 2020
respectively. On June 18, 2020, the Court stayed further briefing on these motions due
to the parties’ scheduled mediation. Docket No. 103. On August 7, 2020, the parties
notified the Court that they had agreed to a settlement in this action, Docket No. 115 at
1, and on August 11, 2020, the Court stayed all matters in this proceeding except those
related to approval of the class action settlement. Docket No. 119 at 2. On October 9,
2020, plaintiff filed an unopposed motion for class certification, appointment of class
representative and class counsel, and preliminary approval of the settlement. Docket
No. 131. In light of this, the Court denies defendant Beall’s motion to dismiss, Docket
No. 96, without prejudice as moot. Wherefore, it is

       ORDERED that defendant Timothy Beall’s Unopposed Motion to Set Aside
Clerk’s Default [Docket No. 94] is GRANTED. It is further

     ORDERED that Defendant Timothy Beall’s Motion to Dismiss [Docket No. 96] is
DENIED without prejudice as moot.


      DATED March 16, 2021.
